DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 18-19 and 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitation "wherein said combination of inactive yeast and/or yeast derivatives and said at least one nitrogen source causes a greater plant growth than the nitrogen source alone or the inactive yeast and/or yeast derivatives alone" in claim 1 references a product and property that is variable. Claim 1 attempts to claim a result of the claimed method for improving plant growth in relation to the result of another composition for plant growth. However, claim 1 fails to specify conditions of this 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-8, 11, 15-19 and 36-41 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Healthy Grow Product Sheet (April, 2016) as evidenced by Red Star Yeast (2015).

In regard to claim 1, Healthy Grow discloses [Page 1] a method for improving plant growth (e.g. providing a rich soil environment for strong, healthy plants) [Page 2] comprising delivering to soil and a plant (e.g. turf or lawns) simultaneously a combination of inactive yeast (e.g. Brewer’s Yeast) [Brewer’s Yeast is an inactive yeast, see Red Star Yeast, Paragraph 3] with a nitrogen source excluding ammonium nitrate (e.g. urea, chicken manure, ammonium sulfate) [Page 3].

Healthy Grow discloses increasing plant grow via root and cell wall development to result in a stronger and healthier plant (e.g. total plant biomass). While the Healthy Grow reference does not explicitly disclose results demonstrating a greater plant growth than the nitrogen source alone or the yeast alone, the composition described in the Healthy Grow reference appears to be identical to the claimed invention but is silent as to this characteristic, the claimed improvement being inherent in view of Healthy Grow’s disclose of enhancement of the soil environment and promotion of turf and plant quality [Page 1]. The prior art product seems to be identical, however the prior art is silent as to the characteristic compared to another plant growth promoting material. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the 

In regard to claims 3-5 and 7-8, Healthy Grow discloses a combination of an organic nitrogen source (e.g. urea) and an inorganic nitrogen source (e.g. ammonium sulfate) [Page 3].

In regard to claim 11, Healthy Grow discloses Brewer’s Yeast (e.g. Saccharomyces cerevisiae) [Page 3].

In regard to claim 15, Healthy Grow discloses applying [Page 3] a homogenous pellet [Page 2] comprising both the inactive yeast (e.g. Brewer’s yeast) and the nitrogen source together, simultaneously.

In regard to claims 16-17 and 36-39, Healthy Grow discloses application rates of the combination granule ranging from 154-224 kg per hectare [Page 3, Column 2]. The inactive yeast (e.g. Brewer’s Yeast) is present at 0.48% of the combination granule [Page 3, Column 1]. Therefore, the inactive yeast is delivered to the plant or soil in an amount ranging from 0.7 kg to 1 kg of dry yeast matter per hectare. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

	In regard to claims 18-19 and 40-41, Healthy Grow discloses increasing plant grow via root and cell wall development to result in a stronger and healthier plant (e.g. total plant biomass). While the Healthy Grow reference does not disclose the plant growth increase in a percentage amount compared .

Response to Arguments
The rejection of claims 16-17 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendments to the claims.

Applicant's arguments filed 06/07/2021 have been fully considered but they are not persuasive.

	Applicant argues (Pg. 11) the Healthy Grow Product Sheet does not disclose the newly amended claim limitation "wherein said combination of inactive yeast and/or yeast derivatives and said at least one nitrogen source causes a greater plant growth than the nitrogen source alone or the inactive yeast and/or yeast derivatives alone." While the Healthy Grow reference does not explicitly disclose results demonstrating a greater plant growth than the nitrogen source alone or the yeast alone, the composition described in the Healthy Grow reference appears to be identical to the claimed invention but is silent as to this characteristic, the claimed improvement being inherent in view of Healthy Grow’s disclose of enhancement of the soil environment and promotion of turf and plant quality [Page 1]. Furthermore, the comparison between the claimed invention’s results and any number of compositions comprising a nitrogen source or yeast alone (a seemingly infinite number of compositions) cannot be made by one of skill in the art.



	Once a reference teaching a product/process appearing to be substantially identical is made the basis of a rejection and the Examiner presents evidence or reasoning to show inherency, the burden of production shifts to the Applicant. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) [MPEP 2112].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        June 15, 2021